ICJ_063_ContinentalShelf_TUN_LBY_1981-04-14_JUD_01_IN_03_FR.txt. 35

OPINION INDIVIDUELLE DE M. SCHWEBEL
[Traduction]

J'ai voté en faveur de l’arrêt de la Cour malgré l’argumentation impres-
sionnante développée par Malte à l’appui de sa requête à fin d’interven-
tion. Je l’ai fait pour un motif essentiel et déterminant.

La Cour peut raisonnablement interpréter l'institution de l’intervention,
dont la portée n’est clairement définie ni par le Statut ni par la pratique de
la Cour, comme excluant ce que l’on pourrait appeler l’« intervention
d’une non-partie » ou, peut-être, une «intervention inégale ». Malte
demande à exposer ses vues sur des questions particulières qui peuvent
constituer une partie essentielle de l’objet de l’affaire Tunisie/ Libye, alors
qu’elle ne soumet pas sans restriction ses propres intérêts connexes à la
décision de la Cour. Le pouvoir de décision reconnu à la Cour par l’arti-
cle 62 du Statut lui permet d’interpréter le mode d’intervention ainsi
envisagé comme étranger au Statut. D’importantes considérations d’op-
portunité judiciaire militent en faveur d’une décision dans ce sens.

Ce n’est pas à dire qu’une intervention par un Etat non partie à l'instance
doive nécessairement et dans tous les cas être considérée comme exclue par
le Statut. Rejeter la demande d’intervention d’une non-partie au seul motif
que l’intervenant serait avantagé, c’est méconnaître le fait que la qualité
d’intervenant implique intrinsèquement un certain avantage. Par exemple,
une partie qui est admise à intervenir quand deux autres parties ont plaidé
leur cause et se sont même engagées en adoptant une certaine position a
l’avantage de connaître les thèses de ses adversaires alors que ceux-ci n’ont
pas encore eu l’occasion de découvrir les siennes. I] pourrait arriver à
l’avenir que, dans certaines affaires, l’intervention d’un Etat non partie à
l'instance puisse être justifiée aux termes du Statut. Toutefois, dans les
circonstances de la présente espèce, la Cour est raisonnablement fondée à
rejeter la demande d’intervention.

En même temps, il faut reconnaître que Malte se trouvait dans une
position difficile pour présenter sa requête à fin d’intervention et son
argumentation à l’appui. La Cour a refusé de donner une suite favorable à
la demande de communication des pièces de procédure que lui avait
adressée Malte. En conséquence, Malte ne pouvait pas savoir précisément
de quelle façon ses intérêts pourraient être mis en cause en l’espèce, ni
réagir en faisant valoir des prétentions particulières. De plus, ainsi que l’a
fait observer un conseil de Malte, ni la Tunisie ni la Libye elles-mêmes, à en
juger par leur compromis, n’avancent de prétentions particulières sur
lesquelles elles demandent à la Cour de statuer. On ne voit pas très bien
pourquoi en l’occurrence Malte, dans l'ignorance où elle est des pièces de
procédure, serait tenue de s’engager de façon plus précise et plus ferme que

36
PLATEAU CONTINENTAL (OP. IND. SCHWEBEL) 36

ne l’ont fait les Parties principales. Et surtout, Malte était obligée d’inter-

préter un article du Statut alors que la Cour elle-méme n’avait jamais eu
l’occasion de le faire.

La où je m’écarte de l’arrêt c’est quand la Cour considère que Malte n’a
pas démontré l’existence d’un intérêt d’ordre juridique susceptible d’être
affecté par la décision. A cet égard, je voudrais appeler l’attention sur trois
points : le sens de l’article 62 du Statut ; certaines considérations qui ont
été ou qui auraient pu être avancées par Malte pour étayer sa conclusion
suivant laquelle elle possède un intérêt d’ordre juridique susceptible d’être
affecté par la décision ; et les conclusions de la Cour sur ces deux
sujets.

LE TEXTE DE L'ARTICLE 62

Le texte anglais de l’article 62 spécifie que si un Etat considère qu’il a
« an interest of a legal nature which may be affected by the decision in the
case », il peut adresser à la Cour une requête à fin d’intervention. L’ar-
ticle 62 ne dit pas qu’il doit avoir pour ce faire un intérêt d’ordre juridique
qui fera l’objet d’une détermination en l'espèce. En conséquence, l’Etat qui
demande à intervenir n’a pas à prouver qu’il possède un intérêt juridique
qui dépendra de la décision ; il lui suffit d’établir qu’il a un intérêt d’ordre
juridique qui « peut » simplement être « affecté » — c’est-à-dire qui peut
être compromis, favorisé ou altéré d’une façon ou d’une autre. Ce n’est pas
là une condition très rigoureuse.

Quant à savoir si la décision de la Cour dans une affaire est plus que son
dispositif — autrement dit si elle comprend aussi les motifs et le raison-
nement à la base des conclusions finales —, la jurisprudence de la Cour,
dans la mesure où on peut la rapporter au texte de l’article 62, se prête à
plus d’une interprétation. Selon moi, il ne serait pas raisonnable de sou-
tenir que, si le dispositif d’une décision ne peut porter atteinte à l'intérêt
juridique d’un Etat demandant à intervenir, alors que d’autres parties de
l’arrêt peuvent le faire, l’intervention doit être refusée.

L’INTÉRÊT JURIDIQUE DE MALTE

Il faut présumer que les prétentions de Malte sur le plateau continental
servent ses intérêts juridiques, qu’il n’est pas facile de distinguer d’un
«intérêt d’ordre juridique ». Pour les raisons exposées par les conseils de
Malte, qui sont résumées dans l’arrêt de la Cour, et eu égard, en particulier,
à la thèse suivant laquelle Malte est située sur le plateau continental en
litige entre la Tunisie et la Libye, il semblerait que les prétentions de Malte
sur le plateau continental « puissent » fort bien « être affectées » par les
motifs et le raisonnement de la Cour se rapportant aux prétentions sur le
plateau continental de la Tunisie et de la Libye qui, en certains points,
peuvent être concurrentes de celles de Malte.

37
PLATEAU CONTINENTAL (OP. IND. SCHWEBEL) 37

Les zones à délimiter conformément aux conclusions de la Cour en

l'espèce se situent, nous dit-on, dans un bassin commun. Malte paraît se
trouver dans ce bassin, à 184 milles du point le plus proche de la côte
libyenne et à 155 milles du point le plus proche de la côte tunisienne. Malte
soutient apparemment qu’il n’existe qu’un seul et unique plateau conti-
nental qui serait à délimiter pour finir entre trois ou quatre Etats: la
Tunisie, la Libye, Malte et l'Italie. Etant donné que la définition récente du
plateau continental provisoirement adoptée à l’article 76 du projet de
convention sur le droit de la mer prévoit, comme étendue minimum du
plateau continental de tout Etat riverain, une largeur de 200 milles, Malte
est fondée à soutenir qu’elle possède un intérêt d’ordre juridique pouvant
être en cause dans la présente affaire. Cela est d’autant plus vrai que
l’article 1 du compromis entre la Tunisie et la Libye invite la Cour à tenir
compte des « tendances récentes admises à la troisième Conférence sur le
droit de la mer ».

De plus, en vertu du compromis, la Cour est invitée à « clarifier la
manière pratique » par laquelle les principes et règles qu'elle dégagera
s’appliqueront «dans cette situation précise ». Pour satisfaire cette
demande, on pourrait fort bien concevoir que la Cour se déclare par
exemple en faveur d’une méthode de délimitation comportant des lignes
de fermeture de baies susceptibles d’influer sur l’étendue de plateau conti-
nental à laquelle un Etat faisant face, comme Malte, pourrait prétendre.

Vu les considérations qui précèdent, je ne partage pas la conclusion —
que la Cour n’avait pas à formuler d’après moi pour étayer son arrêt —
suivant laquelle Malte ne possède pas d’intérêt d’ordre juridique suscep-
tible d’être affecté par la décision. Je ferai respectueusement observer que
la Cour aurait pu se contenter de fonder pour l’essentiel son arrêt sur le fait
que Malte ne cherche pas à intervenir d’une manière compatible avec le
Statut, autrement dit qu’elle ne présente pas une véritable « requête à fin
d'intervention ». Le fait que la requête ne soumet pas sans réserve à la
décision de la Cour les intérêts d’ordre juridique pertinents de Malte doit
néanmoins être pris en considération pour décider si Malte possède un
intérêt d’ordre juridique pouvant être en cause.

LES CONCLUSIONS DE LA COUR

Au paragraphe 33 de son arrêt, la Cour tire certaines conclusions aux-
quelles je ne puis complètement souscrire. Il est dit dans ce paragraphe que
l'intérêt de Malte « n’est pas par nature différent des intérêts d’autres Etats
de la région » (la phrase précédente vise « la région de la Méditerranée
centrale »). L'intérêt de l’Italie est peut-être visé, mais on peut se demander
si d’autres Etats que Malte et l'Italie possèdent des intérêts de même nature
à l’égard du plateau continental en question — à l’exception, bien entendu,
de la Tunisie et de la Libye. De plus, même si d’autres Etats avaient un
intérêt de même nature que celui de Malte, il ne s’ensuit pas que ce soit là
un motif pour rejeter la requête maltaise.

38
PLATEAU CONTINENTAL (OP. IND. SCHWEBEL) 38

La Cour, se référant à l’affaire telle qu’elle lui a été soumise aux termes
du compromis, note dans le même paragraphe que la Tunisie et la Libye
« mettent en jeu leurs prétentions » concernant les questions visées dans
cet instrument. Elle remarque que Malte, tout en demandant à intervenir
en partant de l’hypothèse qu’un intérêt d’ordre juridique est pour elle en
cause en l’espèce, assortit sa requête d’une réserve expresse en vertu de
laquelle son intervention ne doit pas avoir pour effet de mettre en jeu « ses
propres prétentions » quant à ces mêmes questions vis-à-vis de la Tunisie et
de la Libye. La Cour conclut ainsi :

« Cela étant, le caractère même de l’intervention demandée par
Malte montre, de l’avis de la Cour, que l'intérêt d’ordre juridique
invoqué par elle ne peut être considéré comme susceptible d’être en
cause en l’espèce au sens de l’article 62 du Statut. »

De l'analyse ainsi faite par la Cour, je m’écarte sur le point suivant : s’il
est vrai que Malte a déclaré ne pas mettre en jeu ses propres prétentions sur
le plateau continental par rapport à la Tunisie et à la Libye, cela ne revient
pas à dire qu’elle n’a pas mis en jeu les vues qu’elle demande l’autorisation
de présenter au sujet des principes et règles de droit international appli-
cables.

L’Attorney-General de Malte a déclaré lors de l’audience publique tenue
par la Cour le 23 mars 1981 :

« Malte ne cherche pas à faire régler ses problèmes de délimitation
avec la Libye ou avec la Tunisie par le biais de l’intervention. Malte
craint sincèrement que la Cour ne risque de trancher — ou, plus
probablement, ne tranche — au cours de l’instance Libye/ Tunisie des
questions précises concernant directement la région dans laquelle se
trouve Malte et n’affecte ainsi un ou plusieurs de ses intérêts de nature
indubitablement juridique. »

Et, répondant à l’argument selon lequel Malte aurait effectivement déclaré
qu’elle ne s’estimerait pas liée par l’arrêt de la Cour, il a affirmé : « Par sa
requête à fin d’intervention, Malte se soumet à toutes les conséquences et à
tous les effets de l’intervention, quels qu’ils puissent être. » Un conseil de
Malte a complété cette affirmation par les observations suivantes :

« Malte n’a jamais prétendu qu’elle ne serait pas liée par la décision
de la Cour... Ce que Malte a déclaré, c’est qu’elle ne recherchait ni
prononcé ni décision contre la Libye et la Tunisie, mais cela ne signifie
pas que Malte ne veuille pas être liée par l’arrêt de la Cour... Ce que la
Cour dira être le droit sera la droit, et aura un caractère obligatoire
pour Malte... S'agissant de ce que la Cour dira être le droit au sujet des
caractéristiques du plateau continental de la Méditerranée centrale,
Malte a un intérêt d’ordre juridique qui sera affecté tout spécialement
et tout particulièrement par la décision de la Cour. »

39
PLATEAU CONTINENTAL (OP. IND. SCHWEBEL) 39

Le conseil de Malte a ajouté qu’en l'espèce la Tunisie et la Libye elles-

mêmes ne demandent pas à la Cour de se prononcer sur leurs prétentions
respectives, mais de déterminer les principes et règles de droit international
et d’indiquer la manière pratique par laquelle ces principes et règles doi-
vent s’appliquer à la délimitation de leurs zones respectives du plateau
continental. Le conseil a particulièrement souligné que la requête de Malte
était fondée sur la conviction que toute décision de la Cour relative aux
caractères particuliers de la région en question lierait inévitablement Malte
dans ses relations avec la Tunisie et avec la Libye, ne fût-ce que comme un
prononcé de droit.

Dans la mesure où pouvait en juger Malte, qui n’a pu avoir communi-
cation que du compromis et non pas des pièces de procédure, la Tunisie et
la Libye ne mettent pas en jeu de prétentions opposables l’une à l’autre.
Tout ce qui ressort du compromis, c’est que l’objet de l’instance est
essentiellement limité aux « principes et règles du droit international pou-
vant être appliqués et à ... la manière pratique de les appliquer dans la
délimitation des zones de plateau continental relevant de la Tunisie et de la
Libye » (arrêt, par. 33).

Cependant, pour que Malte prouve qu’un intérêt d’ordre juridique est
pour elle en cause, ce qui est déterminant, ce n’est pas l’objet du différend
tel qu’il est défini dans le compromis ou de toute autre facon, mais les
éléments de l’affaire tels que la Cour peut les évoquer. Ce qui est essentiel,
c’est la probabilité — ou tout au moins la possibilité — que la Tunisie et la
Libye demandent à la Cour d’appuyer des positions qui, si elle en reconnaît
la validité (que ce soit dans le dispositif ou dans d’autres passages de
l'arrêt), risquent effectivement d’affecter les intérêts juridiques particuliers
de Malte, en dépit du fait que Malte ne formule pas de prétentions contre la
Tunisie et la Libye en matière de délimitation.

Par conséquent, je ne saurais complètement souscrire à la conclusion
que la Cour énonce dans la dernière phrase du paragraphe 33 de l’arrêt. A
mon avis, le caractère même de l'intervention demandée par Malte ne
montre pas que l'intérêt d’ordre juridique invoqué par elle ne puisse être
considéré comme susceptible d’être « en cause » au sens de l’article 62 du
Statut. Si le caractère de l’intervention demandée prête à contestation, ce
n’est pas, selon moi, pour la raison que l'intérêt juridique effectif de Malte
ne peut pas être mis « en cause » par la décision de la Cour dans ses divers
éléments : c’est parce que Malte — aussi compréhensible que cela soit dans
les circonstances de l’espèce — s’abstient de demander à intervenir à
l'instance en qualité de partie et se contenterait d’être ce qu’on pourrait
appeler une « non-partie ». Malte veut bien participer, mais sans aller
jusqu’au bout dans la participation. Comme je l’ai indiqué plus haut, la
Cour est donc justifiée à exercer le pouvoir de décision que lui accorde
expressément l’article 62, paragraphe 2, du Statut pour refuser d’admettre
l’intervention dans ces conditions.

En même temps, comme je l’ai déjà signalé, le fait que par sa requête
Malte ne soumette pas sans réserve ses intérêts juridiques à la décision de la
Cour est à prendre en considération pour déterminer si un intérêt d’ordre

40
PLATEAU CONTINENTAL (OP. IND. SCHWEBEL) 40

juridique est en cause pour Malte en l’espèce. C’est pourquoi je me con-
tente de dire que je ne saurais « complètement » souscrire à la conclusion
de la Cour qui est exprimée dans la dernière phrase du paragraphe 33 de
l'arrêt.

UN LIEN JURIDICTIONNEL N’EST PAS NÉCESSAIRE

L’arrét de la Cour s’abstient à juste raison de prendre position sur la
question de savoir si, pour pouvoir intervenir au titre de l’article 62, un Etat
doit établir l’existence d’un titre de compétence au-delà de ce que l’on
pourrait conclure de l’article 62 lui-même. L'article 81, paragraphe 2 c),
du Règlement ne prend pas lui-même position sur cette question com-
plexe ; il vise simplement à appeler l’attention sur la question et à faire en
sorte qu’un Etat en mesure d’indiquer un tel titre de compétence le fasse
connaître à la Cour. Toutefois, certains juges s’étant exprimés sur ce
sujet, je voudrais indiquer provisoirement l’essentiel de mes vues.

Jincline à penser que la bonne façon de voir les choses est que l’Etat
demandant à intervenir n’a pas à établir l’existence d’un lien juridictionnel
avec les parties à l’instance principale et peut se contenter d’invoquer
l’article 62. Je suis de cet avis parce que, entre autres raisons :

— l’article 62 ne dit rien de la compétence, soit dans le texte d’origine, soit
— il est utile de le rappeler — dans le texte amendé de 1945 ;

— l’article 36 du Statut, conférant compétence à la Cour dans « tous les cas
spécialement prévus ... dans les traités et conventions en vigueur », peut
être interprété comme s’appliquant à l’article 62, qui fait partie d’un tel
traité ;

— interpréter l’article 62 comme introduisant une exigence supplémen-
taire en matière de compétence enfermerait en pratique l’institution de
l'intervention dans des limites très étroites, ce qui donne à penser que le
«sens clair » de l’article 62, qui ne fait aucune mention de la compé-
tence, est le bon ;

— l'article 63 n’oblige apparemment pas à établir l’existence d’un lien
juridictionnel, même quand la partie qui invoque le traité à interpréter
n’a pas accepté la compétence de la Cour pour connaître des différends
relatifs à l’interprétation ou à l’application dudit traité ; on voit d’au-
tant moins la nécessité d’un lien juridictionnel dans le cas symétrique de
Particle 62.

Certes, on pourrait présenter des arguments solides pour soutenir le
contraire, mais, tout bien pesé, je ne trouve pas ces arguments convain-
cants.

(Signé) Stephen M. SCHWEBEL.

41
